Citation Nr: 0721390	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-18 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The veteran had active duty from August 1943 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2007, the Board granted the veteran's motion 
to advance his appeal on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Section 5103A(a)(1) of title 38 of the U.S. Code provides 
that the Secretary "shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim."  That duty includes "providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim."  38 U.S.C. § 5103A(d)(1); see McLendon v. Nicholson, 
20 Vet.App. 79 (2006).

With respect to the hearing loss claim, the Board notes that 
an October 2004 VA examination report shows a current 
diagnosis of bilateral sensorineural hearing loss.  The 
veteran claims that his hearing loss is due to exposure to 
acoustic trauma in service.  He relates that he was on deck 
when 3" 50 guns were fired.  The Board finds the veteran's 
assertion of being exposed to acoustic trauma in service to 
be credible.  Although the service medical records do not 
show complaints or diagnosis of hearing loss, the Board 
observes that the lack of any evidence that the veteran 
exhibited hearing loss disability during service is not fatal 
to his claim.  Laws and regulations do not require in-service 
complaints of or treatment for hearing loss disability in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet.App. 87, 89 (1992).  In light of the current 
diagnosis of a hearing loss disability and a finding that the 
veteran was exposed to acoustic trauma in service, the Board 
finds that a remand is necessary to obtain a medical opinion 
regarding the etiology of the current hearing loss 
disability.  

The veteran's service medical records reflect that in 
November 1943 a contusion of his left elbow was noted.  
Additionally, the Board notes that an October 2004 VA 
examination report diagnosed the veteran with osteoarthritis 
in his left elbow.  However, the October 2004 VA examination 
does not contain a medical opinion as to whether or not the 
current left elbow osteoarthritis is related to the veteran's 
military service.  In light of the in-service injury and a 
current diagnosis, the Board finds that a VA examination is 
necessary to determine if the veteran's current left elbow 
disability is etiologically related to the injury noted 
during active duty service.  

In September 2004, the veteran was issued a VCAA notice 
letter.  The letter is inadequate in that it fails to inform 
the veteran and his representative of the information and 
evidence needed to establish a disability rating and an 
effective date in the event that the claims of service 
connection are granted.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the physicians 
who conducted the veteran's October 2004 
audiological and orthopedic examinations 
and request that the physicians provide 
medical opinions as to whether or not the 
veteran's current hearing loss and left 
elbow disabilities are related to his 
active duty military service.  With 
respect to the claim of service 
connection for hearing loss, the examiner 
should express an opinion as to whether 
any noise exposure (i.e. being on deck 
when 3" 50 guns were fired) in service 
resulted in his current hearing loss.  
Regarding the claim of service connection 
for a left elbow disability, the 
physician should state whether the 
current left elbow disability is related 
to the injury and complaints in service.  

3.  If the October 2004 physicians who 
conducted the 2004 VA examinations are 
not available, the RO should arrange for 
the veteran to undergo new VA 
examinations.  All indicated tests should 
be completed and all findings should be 
reported in detail.  The veteran's claims 
file should be made available to the 
examiners for review in conjunction with 
the examinations.  Thereafter, the 
examiner should address the questions 
noted in the above paragraph.

If the physician cannot provide an 
opinion without resorting to mere 
speculation, he or she should so state.

4.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the May 2005 
statement of the case and readjudicate 
the claims of service connection.  If any 
benefits sought remain denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case, and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



